J-A30002-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ISAAC DESHANE JONES

                            Appellant                 No. 338 EDA 2013


          Appeal from the Judgment of Sentence September 12, 2012
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0012414-2011


BEFORE: LAZARUS, J., MUNDY, J., and PLATT, J.*

DISSENTING MEMORANDUM BY LAZARUS, J.: FILED DECEMBER 31, 2014

        I respectfully dissent. Here, the record does not support a finding of

probable cause to arrest Jones. The facts and circumstances within Officer

Simpson’s knowledge at the time he arrested Jones did not rise to the level

to warrant a man of reasonable caution in the belief that Jones had

committed or was committing a crime.

        Instantly, Officer Simpson offered nothing more to support the arrest

than the fact that Jones talked to known drug dealers/users in a known

high-drug area and showed those individuals an unidentified object in his

hand.     The officer was unable to hear the content of the conversations

between Jones and the individuals he approached and could not see what

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A30002-14



Jones was holding in his fist. Accordingly, Jones’ observed behavior, in and

of itself, did not rise to the level of probable cause.

       Even taking into account Officer Simpson’s extensive experience on

the police force and his narcotics training, the nexus between this

experience and Jones’ observed behavior does not amount to the quantum

of evidence necessary to establish probable cause.         The facts show that

Officer Simpson was clearly familiar with the area, had conducted many drug

surveillances in that same location, and was a trained member of the

Narcotics Enforcement Team.             While Officer Simpson testified that he

recognized some of the individuals Jones approached to be known heroin

addicts and methadone clinic patients, he did not identify Jones as someone

he recognized or knew to be involved in drugs. Most notable, however, is

that unlike the facts in Thompson1 and Dunlap2, Officer Simpson did not

observe Jones engage in a single transaction.

       Taking into account the additional facts that Officer Simpson was

unable to identify what Jones had in his fist, could not hear what was said

between Jones and the other individuals, did not recognize Jones or know

him to be involved in drugs, and never observed Jones make any hand-to-

hand transactions or exchange of objects with any of the individuals, I
____________________________________________


1
    Commonwealth v. Thompson, 985 A.2d 928 (Pa. 2009).
2
    Commonwealth v. Dunlap, 941 A.2d 671 (Pa. 2007).




                                           -2-
J-A30002-14



disagree with the majority’s determination that probable case existed to

arrest Jones.   Accordingly, I would reverse the trial court’s order denying

suppression of the narcotics seized incident to Jones’ arrest.




                                     -3-